Per Curiam : On the authority of the case of C. & R. I. R. R. Co. v. Morris, 26 Ill. 402, the objection of a want of venue can not be taken advantage of after verdict. The proof insisted on by appellants was not material. The evidence sustains the verdict, and the judgment must be affirmed. Judgment affirmed.*   The cases of Toledo, Peoria & Warsaw Railway Company v. John C. Fry, Same v. David D. Tullis and Same v. David Eastburn, rest on the same point as the preceding case, and the same judgment of affirmance is rendered.